United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Needham, MA, Employer
__________________________________________
Appearances:
John L. Whitehouse, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-300
Issued: May 12, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
On November 25, 2013 appellant, through his attorney, filed a timely appeal from the
October 3, 2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his request for reconsideration of a July 13, 2012 merit decision on the grounds that it
was untimely filed and failed to establish clear evidence of error. On appeal, appellant’s attorney
contends that appellant’s request for reconsideration was timely filed and that, therefore, OWCP
improperly reviewed the reconsideration request under the standard for untimely requests. The
Board docketed the appeal as No. 14-300.
The Board has reviewed the case record on appeal and finds that the case must be
remanded to OWCP for application of the appropriate standard of review because appellant’s
request for reconsideration was timely submitted.
OWCP accepted appellant’s claim for small plantar calcaneal spur of the left heel and left
tibialis tendinitis. By decision dated May 16, 2011, it terminated his benefits effective
June 4, 2011. In a decision dated December 15, 2011, OWCP’s hearing representative affirmed
the termination of benefits, but remanded for OWCP to undertake further development of the
evidence and to issue a de novo decision on the issue of whether the claim should be expanded
for a consequential back injury and, if so, whether appellant was entitled to wage-loss
compensation due to the disability caused by the consequential injury. In a decision dated
July 13, 2012, OWCP denied his request for expansion of his claim to include a consequential

injury. In an appeal request form dated July 5, 2013 and received by OWCP on July 15, 2013,
appellant requested reconsideration. In a decision dated October 3, 2013, it denied his request
for reconsideration on the grounds that it was untimely filed.
The Board has considered the matter and finds that the request for reconsideration
received on July 15, 2013 constituted a timely request for reconsideration. Section 10.607(a) of
the implementing regulations provide that an application for reconsideration must be received
within one year of the date of OWCP’s decision for which review is sought.1 The Board has
held that, in computing a time period, the date of the event from which the designated period of
time begins to run shall not be included while the last day of the period so computed shall be
included, unless it is a Saturday, a Sunday or a legal holiday.2 The last merit decision in this case
is dated July 13, 2012 and appellant’s request for reconsideration was received by OWCP on
July 15, 2013.
Appellant had one year from the July 13, 2012 decision to request
reconsideration. The Board notes, however, that July 13, 2013 fell on a Saturday. It is well
established that when a time limitation expires on a nonbusiness day, the limitation is extended
to include the next business day.3 Therefore, because the time limitation for filing a request for
reconsideration fell on Saturday, the time period for filing a request for reconsideration did not
expire until the next business day, which was Monday, July 15, 2013.
The Board concludes that appellant’s request for reconsideration was received by the
close of business on July 15 2013, rendering it timely filed. The case will be remanded to
OWCP for consideration of appellant’s request under the standard for reviewing a timely request
for reconsideration.4

1

20 C.F.R. § 10.607(a).

2

John B. Montoya, 43 ECAB 1148, 1151 (1992); see Donna A. Christley, 41 ECAB 90, 91 (1989).

3

See M.H., Docket No. 13-1901 (issued January 8, 2014); Debra McDavid, 57 ECAB 149, 150 (2005); Angel M.
Lebron, Jr., 51 ECAB 488, 490 (2000); Gary J. Martinez, 41 ECAB 427, 427-28 (1990); FECA Program No. 250
(issued January 29, 1979).
4

The standard is found at 20 C.F.R. § 10.606(b)(3).

2

IT IS HEREBY ORDERED THAT the October 3, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded to OWCP for application
of the proper standard for reviewing a timely request for reconsideration.
Issued: May 12, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

